DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nozaki et al., US 2008/0259289 A1.
 
1, a projection device, comprising a projection unit, an image capture device and a control unit (projection device, portable telephone and camera comprising a CPU/control unit), 
a) wherein the projection unit is configured to project an image picture to a projection area, the projection unit comprises a light source (projection module 6 and LED light source 63, Fig.1);

b) the image capture device (camera unit 7, Fig.1) is configured to obtain an image capture picture comprising the image picture in an image capture range, the image capture range is greater than the projection area (camera unit 7, Fig.1; projection range and photographic range and Fig. 12(b) where the image capture or photographic range is greater than projection range as shown on the bottom right of the Figure; para. 200).

c) the control unit (CPU 101, Fig.2) is coupled to the image capture device (camera unit 7; camera control CPU 74) and configured to determine, according to a picture variation value of the image capture picture, whether to adjust brightness of the light source (at para. 0123 the reference discloses adjusting the light emission intensity of the LED light source 63 according to the supply current amount to the LED drive unit 64, so that the brightness of the projection images varies.  See also para. 0134).
2, the projection device according to claim 1, wherein the image capture picture comprises a first area and a second area, the first area corresponds to the projection area, the second area corresponds to a non-projection area, and the control unit determines, according to the picture variation value of the second area, whether to adjust the brightness of the light source (projection range and photographic range and Fig.12(b) where the image capture or photographic range is greater than projection range as shown on the bottom right of the Figure, para. 200; CPU 101, Fig.2).
 
As to claim 5, the projection device according to claim 1, wherein the picture variation value is a brightness variation value, a gray scale variation value or a color variation value (adjusting the light emission intensity of the LED light source 63 according to the supply current amount to the LED drive unit 64, so that the brightness of the projection images varies; para. 0123).

Regarding claim 10, a brightness adjusting method, used for a projection device, the projection device comprising a light source, and the brightness adjusting method comprising:
a) projecting an image picture to a projection area (projection module 6 and LED light source 63, Fig.1).
(projection range and photographic range and Fig.12 where the image capture or photographic range is greater than projection range as shown on the bottom right of the Figure).

c) determining, according to a picture variation value of the image capture picture, 25 whether to adjust brightness of the light source (Nozaki teaches adjusting the light emission intensity of the LED light source 63 according to the supply current amount to the LED drive unit 64, so that the brightness of the projection images varies, paragraphs 0123; 0134).

As to claim 14, see the rejection of claim 10 (c).  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al. US 2008/0259289 A1 in view of Nakajima, US 20160373628 A1.
 
Regarding claims 4 and 18, the brightness adjusting method according to claim 11, wherein the picture variation value of the second area comprises information of ambient brightness variation.
	Nozaki discloses projection device, portable telephone and camera comprising a CPU/control unit, as well as a projection module 6 and LED light source 63, and camera unit 7 Fig.1. Nozaki further teaches adjusting the light emission intensity of the LED light 
Nozaki does not explicitly teach information of the ambient brightness variation, it would be obvious to the skilled in the art that image or picture or video brightness would depend on available or current ambient conditions and, thus, adjusting brightness would also depend on ambient conditions. 
In a similar field of art, Nakajima discloses a measurement unit configured to control a projection apparatus and the image capturing apparatus based on a control result by the control unit to perform three-dimensional measurement of the target object (Abstract). Specifically, Nakajima teaches there is a variation in luminance in a captured image under flickering ambient light (paragraphs 0015 and 0048; Fig.6).  Nakajima discloses a determination unit that determines the exposure time of the imaging apparatus is set to the integral multiple of the flickering period of the ambient light (claim 12). 
Furthermore, Nakajima teaches that an information processing apparatus configured to perform three-dimensional measurement of a target object, onto which a predetermined pattern is projected by a projection apparatus, based on an image ambient light flickering in a predetermined period, includes a determination unit configured to determine whether an exposure time of the image capturing apparatus in performing the three-dimensional measurement of the target object is set to an integral multiple of a flickering period of the ambient light, a control unit configured to perform control to set, when the determination unit determines that the exposure time of the image capturing apparatus is set to the integral multiple of the flickering period of the ambient light, the exposure time to the integral multiple of the flickering period of the ambient light, and a measurement unit configured to control the projection apparatus and the image capturing apparatus based on a control result by the control unit to perform the three-dimensional measurement of the target object (para [0007]).
It’d have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Nozaki by providing or incorporating the variation in luminance in a captured image under flickering ambient light as taught by Nakajima in order to adjust the brightness to a desired, appropriate brightness using the variation information such as the flickering period of ambient light.

  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al. US 2008/0259289 A1 in view of Namba et al., US 2009/0086314 A1.

Regarding claims 6 and 7, wherein the image capture device periodically obtains the image capture picture comprising the image picture according to a fixed time interval (claim 6). And wherein the control unit determines a numerical value relationship between the picture variation value and a preset range according to the image capture picture obtained by the image capture device at different times (claim 7). 
However, obtaining an imaged or captured picture at a predetermined fixed time interval or alternatively at different times, would be obvious to those with ordinary skill in the art. 
 	In that regard, Namba teaches that when a cell that is being cultured is observed with a microscope for a long time or over a long period, the cell is observed in a time-lapse observation manner, and the image of the cell is acquired in a time-series manner.  The time-lapse is used for enabling an easy confirmation of the state of the cell, which changes over a long time, by imaging the specimen at a fixed time interval and storing the images.  For example, one cell is imaged once in a required imaging time (exposure time of a camera), and then, the cell is imaged once in one hour.  If the imaging of the cell is continued for 24 hours, 25 images can be obtained.  After these images are obtained, they are continuously reproduced, whereby the change of the cell for every see para. 0378).  It would have been therefore obvious to the killed in the art before the effective filing date of the claimed invention to modify the system of Nozaki, such being typical considerations of the skilled artisan, by providing the method of fixed interval imaging or varying time imaging as needed as taught by Namba. Doing so would enhance the utilization efficiency of the Nozaki reference.

As to claim 15, see the rejection of claims 6 and 7. 
 
Allowable Subject Matter
Claims 3, 8-9, 11-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
May 7, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422